EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Balls on August 23, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Claim 20.  In line 1, delete “active substance wafer”, and insert ---method---.

Claim 21.  In line 1, delete “active”.

Claim 27.  In line 27, after “desired form”, insert ---, and the active substance wafer is not an extrusion product---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Initially, the examiner asserts that previously withdrawn claims 8-12, 20, 21 and 27 have been rejoined.
Siegel et al, WO 2016/134977, discloses a fragrance dispersion for detergent compositions (see abstract).  It is further taught by Siegel et al that the dispersion contains 1-70% by weight, more preferably 15-50% by weight of encapsulated fragrances, 0.001-10% by weight of viscosity modifiers, optionally 0.001-80% by weight of non-encapsulated fragrances, additional additives, and 30-99% by weight of water (see paragraph 7), that suitable viscosity modifiers include a water-soluble polyvinyl alcohol (see paragraph 12), and that suitable capsule materials include starch, wherein the microcapsule is a round solid (see paragraphs 52-54).  Specifically, note Examples 1-4 and Tables 1-6.  However, patentee differs from applicant in that Siegel et al does not teach or suggest in general an active substance wafer comprising 2-20% by weight of a water-soluble polyvinyl alcohol, 1-40% by weight of an active substance selected from a fragrance, a cleaning active and/or protecting substance, and a functional agent, 0-5% by weight of starch, and an up to 10% by weight of a filler, a disintegrant, a binder, an absorber, an antimicrobial, or a dye, wherein the active substance wafer is not in the form of globules or beads but is a solid having a planar structure that can be cut or split into a desired form, and wherein the active substance wafer is not an extrusion product, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 23, 2022